      Case 1:19-cv-00333-NONE-SAB Document 71 Filed 09/09/21 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    MICHAEL THOMAS,                                 )   Case No.: 1:19-cv-00333-NONE-SAB (PC)
                                                     )
9                     Plaintiff,                     )
                                                     )
10            v.                                         ORDER APPROVING PARTIES’ STIPULATION,
                                                     )   DISMISSING DEFENDANT IGBINOSA, AND
11                                                   )   TERMINATING MOTION FOR SUMMARY
     DAVID DAVEY, et.al.,
                                                     )   JUDGMENT AS MOOT
12                    Defendants.                    )
                                                     )   (ECF Nos. 67, 70)
13                                                   )
                                                     )
14                                                   )
15
16            Plaintiff Michael Thomas is appearing in forma pauperis in this civil rights action pursuant to

17   42 U.S.C. § 1983.

18            On September 8, 2021, the parties filed a stipulation to dismiss Defendant Igbinosa, without

19   prejudice, and terminate the pending motion for summary judgment and all related deadlines.

20            Pursuant to the parties’ stipulation, it is HEREBY ORDERED that Defendant Igbinosa is

21   dismissed from the action, without prejudice, and the motion for summary judgment filed on July 20,

22   2021 (ECF No. 67) and all related deadlines are terminated as moot.

23
24   IT IS SO ORDERED.

25   Dated:        September 9, 2021
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                         1
